DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to the claim’s amendment dated 5/8/2022.

Response to Arguments
3.	Applicant’s arguments filed on 5/8/2022, with respect to claims 1, 14 and 21 have been fully considered and are persuasive.  The rejection of claims 1, 14, 21 and all the respective dependent claims are hereby withdrawn. 
Claim 1 has been amended to incorporate the previously indicated allowable subject matter of claim 7.  Therefore, claim 1 and all its dependent claims are hereby allowed.
Claim 14 and all of its dependent claims were previously allowed.
Newly added claim 21 includes the original claim 1 and the previously indicated allowable subject matter of claim 11.  Therefore, claim 21 and all of its dependent claims are hereby allowed.
Allowable Subject Matter
4.	Claims 1-3 and 8-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of record fail to teach, disclose or suggest a connection device detachably connected to an object, as recited in claim 1, wherein the connecting feature of the object comprises an entrance end, a closed end, and a middle section between the entrance end and the closed end, the entrance end of the connecting feature of the object has a first width, the 25middle section of the connecting feature of the object has a second width substantially equal to the first width, the at least one mounting member comprises a head portion and a body portion, an outer dimension of the head portion is larger than the first width, an outer dimension of the body portion is smaller than the first width; wherein when the head portion enters the 30entrance end of the connecting feature of the object and passes through the 2Appl. No. 16/203.52Reply to Office action of March 18. 2022middle section to abut against the closed end, the head portion is engaged with the object at the engaging position via the at least one engaging portion of the engaging member such that the head portion cannot freely detach from the entrance end of the connecting feature of the object.

Regarding claim 14, the prior arts of record fail to teach, disclose or suggest a connection device detachably connected to a rail member, as recited in claim 14, wherein the entrance end of the connecting feature of the rail member has a first width, the middle section has a second width smaller than the first width, an outer dimension of the head portion of the at least one mounting member is smaller than the first width and larger than the second width; wherein when the head portion enters the entrance end of the connecting feature of the rail member and passes through the middle section to abut against the closed end, the at least one engaging portion of the engaging member is engaged with the rail member at an engaging position of the rail member such that the head portion cannot freely detach from the entrance end of the connecting feature of the rail member.

Regarding claim 21, the prior arts of record fail to teach, disclose or suggest a connection device detachably connected to an object, as recited in claim 21, which further comprises an operating member pivotally connected to the connecting member, the operating member having a contacting feature abutting against a portion of 15the engaging member such that the at least one engaging portion of the engaging member is movable relative to the connecting member via operating the operating member; wherein when the at least one mounting member and the connecting feature of the object abut against each other, the at least one engaging portion of the 20engaging member is able to be engaged with the object at an engaging position of the object such that the base of the connecting member is connected to the object; wherein the engaging member is operable to disengage the at least one engaging portion from the engaging position of the object such that the at least one 25mounting member is able to detach from the connecting feature of the object and allow the connecting member to be removed from the object.

					Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841